Citation Nr: 1336422	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  09-28 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Evaluation of left ankle strain, rated as noncompensable.  

2.  Evaluation of left ankle strain, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 2003 to August 2007 and October 2010 to September 2012.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran was scheduled for a Travel Board hearing in May 2010.  He failed to appear.  In July 2010, the Board remanded the claim so that a Travel Board hearing could be rescheduled.  A Travel Board hearing was scheduled for October 2010 and the Veteran failed to appear.  The Veteran subsequently explained that he did not attend the hearing because he was on active duty orders.  In December 2010, the Board remanded the claim so that a hearing could be scheduled upon his separation from active duty.  A hearing was scheduled for September 2013.  Prior to the hearing, the Veteran indicated that he would not be able to attend the September 2013 hearing.  The hearing was rescheduled for October 2013.  The Veteran failed to appear.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2013).

In February 2013 jurisdiction was transferred to the RO in New Orleans, Louisiana.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of evaluation of left ankle strain, currently rated as 10 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left ankle strain is manifest by painful motion.  



CONCLUSION OF LAW

Left ankle strain is 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In light of the Board's favorable decision to increase the Veteran's service-connected left ankle strain, currently rated as non-compensable, to 10 percent disabling, and to remand the matter for further development in order to determine whether a higher evaluation is warranted, any discussion of the VCAA is unnecessary at this time.

Legal Principles and Analysis

The Veteran has appealed the assignment of a non-compensable evaluation for the service-connected left ankle strain.  Here, the Board finds that at least a 10 percent evaluation is warranted.  

On VA examination in April 2009, the Veteran complained of pain, instability, stiffness, weakness, swelling, and tenderness.  Objectively, there was tenderness, full range of motion, no instability, and no pain.  The examiner summarized that the Veteran had pain and pain when walking.  X-ray examination disclosed that there was soft tissue swelling.

Despite some conflicts within the report, there is adequate evidence of periarticular pathology productive of painful motion, specifically the Veteran's pain when walking.  Here, 38 C.F.R. § 4.59 clearly states that if there is periarticular pathology productive of painful motion, the appellant is entitled to at least the minimum compensable evaluation.  Accordingly, a 10 percent evaluation is assigned under 38 C.F.R. § 4.59 and Diagnostic Code 5271.

To the extent that an evaluation in excess of 10 percent is sought, that is subject to the Remand.  


ORDER

A disability rating of 10 percent is granted for left ankle strain, subject to controlling regulations governing the payment of monetary awards.  


REMAND

In regard to whether the Veteran's service-connected left ankle strain warrants a disability rating in excess of 10 percent, during the pendency of this appeal, the Veteran served on active duty from October 2010 to September 2012.  The Veteran's service treatment records from his most recent period of active duty have not been associated with the claims file.  As such, remand is necessary to obtain these records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

A new VA examination of the left ankle is also warranted in the light of the Veteran's second period of active service.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following action:

1.  Undertake the appropriate development to obtain a copy of any outstanding service treatment records related to the Veteran's active service from October 2010 to September 2012.  

2.  When the above actions have been accomplished, the Veteran should be afforded a VA examination to determine the extent and severity of his service-connected left ankle strain.  The claims folder should be made available to the examiner for review in conjunction with the examination.  

The examiner should perform full range of motion studies and testing on repetitive use of the left ankle and comment on the functional limitations of the service-connected left ankle disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent practical, any additional functional limitation should be expressed as limitation of motion of the ankle.  

The examiner should provide findings as to whether or the extent to which there is instability or subluxation of the left ankle. 

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.  

Thereafter, if necessary, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


